An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

ANTHONY LEE CHILDERS, . No. 68207
Appellant,
 E l t. E E
, THE STATE OF NEVADA,
1 Respondent. AUG 25 2815

TEENS K. Lli‘lﬂEMﬁH
‘  ' € 9 Fit W‘KEﬁlELCQU T

  

ORDER DISJWISSING APPEAL

This appeal was initiated'by the ﬁling of a pro 86 notice 0f
appeal. Eighth Judicial District Court, Clark County; Michelle Leavitt,
Judge,

On June 10, 2015: appellant ﬁled a notice pf appeal. N0
appealable order was designated in the notice of appeal. Because
appellant failed t0 designate: an appealable 011191: we.

ORDER this appeal DlSMISSED.

    

Parraguirre
Bangles Cheri“?

cc: Hun. Michelle Leavitt, District Judge
Anthony Lee. Childers
Attorney General/Carson City
Clark Cuunty District Attorney
Eighth District Court Clerk

SUPREME Gounr
DP
NEVAOA

my 1947A 

\6 : 26154